UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6993


GARY BUTERRA WILLIAMS,

                      Petitioner – Appellant,

          v.

DAVID L. SIMON, Superintendent,

                      Respondent – Appellee,

          and

DAVID    L.   SIMMONS,    Superintendent;       DAVID     SIMONS,
Superintendent,

                      Respondents.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00709-HEH)


Submitted:   September 29, 2011            Decided:     October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary    Buterra             Williams,         a    state     prisoner,       seeks      to

appeal    the    district          court’s            order       denying    relief       on    his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                                       The order is

not    appealable          unless          a    circuit       justice       or    judge     issues      a

certificate of appealability.                          28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate          of     appealability               will    not        issue    absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                              When the district court denies

relief    on    the    merits,             a    prisoner         satisfies       this    standard      by

demonstrating          that       reasonable               jurists    would        find     that      the

district       court’s          assessment            of    the    constitutional          claims      is

debatable       or    wrong.               Slack      v.     McDaniel,      529    U.S.     473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                     Slack, 529 U.S.

at    484-85.         We        have       independently           reviewed       the     record      and

conclude       that    Williams                has    not    made    the     requisite         showing.

Accordingly,          we    deny           a    certificate          of    appealability,          deny

Williams’      motion       for        a       writ   of     prohibition,         and    dismiss      the

appeal.        We dispense with oral argument because the facts and

legal    contentions             are       adequately         presented       in    the     materials

                                                       2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3